             Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 1 of 6




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
3    ALEXANDER K. HAAS
     Branch Director
4
     DIANE KELLEHER
5    BRAD P. ROSENBERG
     Assistant Branch Directors
6    M. ANDREW ZEE
7
     ALEXANDER V. SVERDLOV
     STEPHEN EHRLICH
8    Trial Attorneys
     U.S. Department of Justice
9    Civil Division - Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20005
11   Telephone: (202) 305-0550
12   Attorneys for Defendants
13

14
                         IN THE UNITED STATES DISTRICT COURT
15
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION

17
      NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
18

19                   Plaintiff,                          DEFENDANTS’ STATEMENT IN
                                                         RESPONSE TO THE COURT’S ORDER,
20            v.                                         ECF No. 339, ADDRESSING THE EFFECT
                                                         OF THE UNITED STATES SUPREME
21
      WILBUR L. ROSS, JR., et al.,                       COURT’S STAY ORDER
22
                     Defendants.
23

24

25

26

27

28


     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 2 of 6




1           This Court should stay further proceedings in this case in light of the Supreme Court’s
2    order, Ross v. Nat’l Urban League, --- S.Ct. ---, 2020 WL 6041178 (Oct. 13, 2020). That order
3    makes clear that the lawful December 31, 2020 deadline in 13 U.S.C. § 141(b) is binding on
4    Defendants, and that it is improper for the judiciary to interfere with Defendants’ efforts to meet
5    that deadline. Given the binding nature of that deadline—as now confirmed by the Supreme
6    Court—any challenge Plaintiffs might seek to levy against the Census Bureau’s internal post-data
7    collection processing operations (assuming such a challenge is judicially cognizable at all)
8    necessarily would have to demonstrate that there is some better post-processing operation that
9    could be conducted and completed by December 31. There is no reason to believe that Plaintiffs
10   can make such a demonstration, and in any event it would be premature to evaluate such a
11   challenge until the Bureau actually completes its post-processing. Indeed, any purported injury
12   Plaintiffs might allegedly suffer from post-processing operations is neither imminent nor
13   irreparable, and could be litigated and redressed following the apportionment. See, e.g., Utah v.
14   Evans, 536 U.S. 452 (2002) (post-apportionment challenge to hot-deck imputation). And to the
15   extent Plaintiffs continue to believe that the lawful statutory deadline is not binding on Defendants,
16   that issue continues to be litigated on the appeal of this Court’s preliminary injunction.
17   Accordingly, this Court should stay further proceedings pending the conclusion of both those
18   appellate proceedings and the Bureau’s post-processing operations.
19          This course is consistent with what Defendants urged following this Court’s entry of a
20   preliminary injunction on September 24, 2020. See Tr. 9/28 9:21-10:3. As Defendants explained
21   at the time, appellate review of the injunction was likely to provide clarity regarding the underlying
22   legal issues and guide future proceedings in this case. Id.; Tr. 10/6 25:10-13. Appellate courts
23   have now provided this clarity. On October 7, 2020, the United States Court of Appeals for the
24   Ninth Circuit stayed the portion of the injunction that prohibited Defendants from attempting to
25   comply with their statutory obligation under 13 U.S.C. § 141(b) to report census results to the
26   President by the end of the year. See ECF 320 at 1-2. Six days later, on October 13, 2020, the
27   United States Supreme Court went further, and stayed the injunction in full. Taken together, these
28   orders have shown the fallacy of Plaintiffs’ rushed and ill-conceived efforts to derail the

     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
                                                       1
              Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 3 of 6




1    completion of the 2020 census based on speculative claims of injury. This Court and the parties
2    previously expended extraordinary efforts to litigate and adjudicate Plaintiffs’ challenges at a
3    breakneck pace only to have the Supreme Court rightly undo that hard work. There is no need to
4    repeat that fruitless process.
5            The Supreme Court and Ninth Circuit orders confirm that the statutory deadline established
6    in 13 U.S.C. § 141(b), is not merely advisory, but rather is an essential element of how Congress
7    exercised its constitutional power to direct the census, is binding on Defendants, and is not to be
8    disturbed by the Judicial Branch. These points are evident from the Ninth Circuit’s stay decision,
9    which explained that “[s]erious separation of powers concerns arise when a court seeks to override
10   a congressional directive to an Executive Branch agency.” Id. at 20–21 (citing Wisconsin v. City
11   of New York, 517 U.S. 1, 17 (1996)). And they are further buttressed by the Supreme Court’s
12   subsequent issuance of a full stay, which permitted the Bureau to conclude data collection at the
13   appropriate juncture, and removed the court-ordered requirement that the Bureau remain in the
14   field until the end of October—a requirement that the Ninth Circuit agreed was a serious obstacle
15   to the Bureau meeting the statutory deadline. See ECF No. 320 at 17.
16           Further, the fact that the Supreme Court removed this obstacle—and thus permitted the
17   Bureau to undertake the steps necessary to complete field operations—establishes that courts
18   should not impede Defendants’ efforts to meet the statutory deadline. Indeed, Defendants made
19   this argument in their stay papers, and the Supreme Court could not have granted relief unless it
20   agreed that the government had established (1) a “reasonable probability” that the
21   Court will grant certiorari, (2) a “fair prospect” that the Court will reverse the judgment below,
22   and   (3)   a    “likelihood     that   irreparable       harm   will   result   from   the   denial   of
23   a stay.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam).
24           Notably, the Supreme Court’s stay order marks the third time that the Court has stayed
25   lower court orders that would have required the Bureau to miss the reporting deadline in 13 U.S.C.
26   § 141. Prior to this case, the Court issued virtually identical orders in Klutznick v. Carey, 449 U.S.
27   1068 (1980), and Klutznick v. Young, No. A-533 (Dec. 24, 1980)—two other cases where district
28   courts concluded that the statute could be disregarded in light of competing considerations. The

     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
                                                           2
              Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 4 of 6




1    Supreme Court’s unbroken pattern of upholding the statutory deadline only reinforces that courts
2    should not interfere with the Bureau’s ongoing plans and procedures for meeting that deadline.
3           With a stay of this Court’s injunction, the Bureau was able to complete field operations on
4    October 15, 2020, having enumerated 99.9% of households nationwide as well as in 49 States plus
5    D.C. and Puerto Rico. See Total Response Rates by State, https://2020census.gov/en/response-
6    rates/nrfu.html (last visited October 23, 2020); 2020 Census Response Deadline: Frequently Asked
7    Questions, https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-census-
8    response-deadline-faqs.pdf. It is now engaged in processing the data it collected, and working
9    diligently to come “as close to the December 31, 2020, statutory deadline as possible” so that the
10   President can in turn timely deliver the apportionment data to Congress under 2 U.S.C. § 2a. 2020
11   Census Results:     Frequently Asked Questions, https://www.census.gov/content/dam/Census/
12   newsroom/press-kits/2020/nrfu-deadline-results-faq.pdf.      Plaintiffs have already indicated
13   publicly that they intend to shift gears and challenge the Bureau’s data processing. See Adam
14   Liptak, Michael Wines, Supreme Court Rules that Census Count Can Be Cut Short, NY Times
15   (Oct. 16, 2020), https://www.nytimes.com/2020/10/13/us/supreme-court-census.html. Yet, given
16   the lessons from the Ninth Circuit’s and the Supreme Court’s orders, it should be evident that,
17   whatever challenge Plaintiffs present going forward should not impede the Bureau’s efforts to
18   come as close as it can to meeting its statutory deadline.
19          Indeed, there is no reason to adjudicate a challenge to post-processing before the Bureau
20   fully completes its operations. To the extent Plaintiffs wish to challenge the adequacy of post-
21   processing procedures, there is no coherent way to do so (assuming any such way exists at all)
22   until the President reports the final numbers to Congress. Any attempt to review the sufficiency
23   of the Bureau’s processing before then will, by necessity, be based on speculation and conjecture,
24   and will be contrary to the stay orders which allow the Bureau to make its best efforts to meet the
25   statutory deadline. Further, as the Ninth Circuit recognized, any legal infirmity related to post-
26   processing that requires correction could be remedied after the Bureau submits its report. See ECF
27   No. 320 at 20. The possibility of such a post-census remedy has been consistently recognized by
28   the Supreme Court in its various census decisions, and there is no reason to believe that it would

     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
                                                      3
              Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 5 of 6




1    be unavailable here. See, e.g., Wisconsin, 517 U.S. 1; Utah, 536 U.S. 452. By contrast, any effort
2    to impose a judicial remedy while data processing is ongoing would, yet again, threaten to embroil
3    this Court in the day-to-day management of census operations and potentially compromise the
4    Bureau’s efforts to comply with the statutory deadline—something that the Supreme Court’s stay
5    indicates would be improper.
6           Taken together, all of these considerations favor staying this case until after the Bureau
7    completes the 2020 census or until Defendants’ appeal of the preliminary injunction is fully
8    resolved. Such a stay will not prejudice Plaintiffs, given that the Bureau expects to complete the
9    census in a matter of months and that the appeal is proceeding on an expedited basis. At an
10   absolute minimum, the rulings of the Ninth Circuit and Supreme Court demonstrate that there is
11   no basis to undertake accelerated proceedings if Plaintiffs raise some new challenge to the
12   Bureau’s procedures or seek some other form of expedited relief.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
                                                     4
             Case 5:20-cv-05799-LHK Document 343 Filed 10/23/20 Page 6 of 6



     DATED: October 23, 2020                         Respectfully submitted,
1

2                                                    JEFFREY BOSSERT CLARK
3                                                    Acting Assistant Attorney General

4                                                    AUGUST E. FLENTJE
                                                     Special Counsel to the Assistant
5                                                     Attorney General
6
                                                     ALEXANDER K. HAAS
7                                                    Branch Director
8
                                                     DIANE KELLEHER
9                                                    BRAD P. ROSENBERG
                                                     Assistant Branch Directors
10
                                                     /s/ Alexander V. Sverdlov
11
                                                     ALEXANDER V. SVERDLOV
12                                                     (New York Bar No. 4918793)
                                                     STEPHEN EHRLICH
13                                                   M. ANDREW ZEE
                                                     Trial Attorneys
14
                                                     U.S. Department of Justice
15                                                   Civil Division - Federal Programs Branch
                                                     1100 L Street, NW
16                                                   Washington, D.C. 20005
17
                                                     Telephone: (202) 305-0550

18                                                   Attorneys for Defendants
19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ STATEMENT IN RESPONSE TO THE COURT’S ORDER, ECF No. 339,
     ADDRESSING THE EFFECT OF THE UNITED STATES SUPREME COURT’S STAY ORDER
     Case No. 5:20-cv-05799-LHK
                                                 5
